
	

113 HR 556 IH: Refundable Child Tax Credit Eligibility Verification Reform Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 556
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  individuals to include their social security numbers on the income tax return
		  as a condition of claiming the refundable portion of the child tax credit, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Refundable Child Tax Credit
			 Eligibility Verification Reform Act of 2013.
		2.Social security
			 number required to claim the refundable portion of the child tax
			 credit
			(a)In
			 generalSubsection (d) of
			 section 24 of the Internal Revenue Code of 1986 is amended by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)Identification
				requirement with respect to taxpayer
						(A)In
				generalParagraph (1) shall
				not apply to any taxpayer for any taxable year unless the taxpayer includes the
				taxpayer's social security number on the return of tax for such taxable
				year.
						(B)Joint
				returnsIn the case of a
				joint return, the requirement of subparagraph (A) shall be treated as met if
				the social security number of either spouse is included on such return.
						(C)LimitationSubparagraph (A) shall not apply to the
				extent the tentative minimum tax (as defined in section 55(b)(1)(A)) exceeds
				the credit allowed under section
				32.
						.
			(b)Omission treated
			 as mathematical or clerical errorSubparagraph (I) of section 6213(g)(2) of
			 such Code is amended to read as follows:
				
					(I)an omission of a correct social security
				number required under section 24(d)(5) (relating to refundable portion of child
				tax credit), or a correct TIN under section 24(e) (relating to child tax
				credit), to be included on a
				return,
					.
			(c)Conforming
			 amendmentSubsection (e) of
			 section 24 of such Code is amended by inserting With Respect to Qualifying
			 Children after Identification
			 Requirement in the heading thereof.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Restrictions on
			 taxpayers who improperly claimed refundable portion of the child tax credit in
			 prior year
			(a)In
			 generalSubsection (d) of
			 section 24 of the Internal Revenue Code of 1986 is amended by inserting after
			 paragraph (5) the following new paragraph:
				
					(6)Restrictions on
				taxpayers who improperly claimed credit in prior year
						(A)Taxpayers making
				prior fraudulent or reckless claims
							(i)In
				generalNo credit shall be
				allowed under this subsection for any taxable year in the disallowance
				period.
							(ii)Disallowance
				periodFor purposes of clause
				(i), the disallowance period is—
								(I)the period of 10
				taxable years after the most recent taxable year for which there was a final
				determination that the taxpayer's claim of credit under this subsection was due
				to fraud, and
								(II)the period of 2
				taxable years after the most recent taxable year for which there was a final
				determination that the taxpayer's claim of credit under this subsection was due
				to reckless or intentional disregard of rules and regulations (but not due to
				fraud).
								(B)Taxpayers making
				improper prior claimsIn the
				case of a taxpayer who is denied credit under this subsection for any taxable
				year as a result of the deficiency procedures under subchapter B of chapter 63,
				no credit shall be allowed under this subsection for any subsequent taxable
				year unless the taxpayer provides such information as the Secretary may require
				to demonstrate eligibility for such
				credit.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Checklist for
			 paid preparers to verify eligibility for refundable portion of the child tax
			 credit; penalty for failure to meet due diligence requirements
			(a)In
			 generalThe Secretary of the Treasury (or the Secretary’s
			 delegate) shall prescribe a form (similar to Form 8867)
			 which is required to be completed by paid income tax return preparers in
			 connection with claims for the refundable portion of the child tax credit under
			 section 24(d) of the Internal Revenue Code of 1986.
			(b)PenaltySection 6695 of the Internal Revenue Code
			 of 1986 (relating to other assessable penalties with respect to the preparation
			 of tax returns for other persons) is amended by adding at the end the following
			 new subsection:
				
					(h)Failure To be
				diligent in determining eligibility for refundable portion of child tax
				creditAny person who is a
				tax return preparer with respect to any return or claim for refund who fails to
				comply with due diligence requirements imposed by the Secretary by regulations
				with respect to determining eligibility for, or the amount of, the credit
				allowable by section 24(d) shall pay a penalty of $500 for each such failure.
					.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
